 


109 HR 5239 IH: Alternative Vehicle Incentive Act of 2006
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5239 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2006 
Mr. McHugh introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the credit for certain alternative motor vehicles assembled in the United States. 
 
 
1.Short titleThis Act may be cited as the Alternative Vehicle Incentive Act of 2006. 
2.Increased credit amount for alternative motor vehicles assembled in the United States 
(a)Increased credit amount 
(1)New qualified fuel cell motor vehicle creditSubsection (b) of section 30B of the Internal Revenue Code of 1986 (relating to alternative motor vehicle credit) is amended by inserting at the end the following new paragraph: 
 
(4)Domestic assembly increaseThe amount determined under paragraph (1) with respect to a new qualified fuel cell motor vehicle which is assembled in the United States shall be increased by $5,000.. 
(2)New advanced lean burn technology motor vehicle creditSubsection (c)(2) of such section of such Code is amended by inserting at the end the following new subparagraph: 
 
(C)Domestic assembly increaseThe amount determined under this paragraph with respect to a new advanced lean burn technology motor vehicle which is assembled in the United States shall be increased by $5,000.. 
(3)New qualified hybrid motor vehicle creditSubsection (d)(2) of such section of such credit is amended by inserting at the end the following new subparagraph: 
 
(C)Domestic assembly increaseThe amount determined under this paragraph with respect to a new qualified hybrid motor vehicle which is assembled in the United States shall be increased by $5,000.. 
(4)New qualified alternative fuel motor vehicle creditSubsection (e) of such section of such Code is amended by inserting at the end the following new paragraph:  
 
(6)Domestic assembly increaseThe amount determined under paragraph (1) with respect to a new advanced qualified alternative fuel motor vehicle which is assembled in the United States shall be increased by $5,000.. 
(b)No limitation on number of new qualified hybrid and advanced lean-burn technology vehicles eligible for creditSection 30B of such Code is amended by striking subsection (f). 
(c)Effective dateThe amendments made by this section shall take effect as if included in section 1341 of the Energy Policy Act of 2005. 
 
